Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 3, 6, 16-21 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 3, 6, 16-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (Study of Electrochemical Properties of coating ZrO2 on LiCoO2) in view of Gu et al. (Synthesis and Electrochemical Properties of Nanostructured LiCoO2 Fibers as Cathode Materials for Lithium-Ion Batteries).
Regarding claim 1, Liu discloses a lithium battery cathode (see page 512),  
a plurality of particles comprising a core (i.e. LiCoO2) surrounded by a ZrO2 shell completely surrounding the core (see pages 512-216), shown to be completely covered in fig. 5a, and further, particles are immersed in ZrO2 deposition solution in their entirety (see pages 512-514).
Liu does not disclose the particle is a fiber, nor wherein the fibers are formed by fiber spinning. 
Gu discloses the use of nano-stuctured fibers as the particles for an active material for a lithium battery cathode (see pages 17901-17906). 
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. nano-structured fiber of LiCoO2, which is based upon its In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
The limitation that the fibers are formed by fiber spinning is a product by process limitation and is given weight to the extent that the process defines structure. Gu et al. teaches the structure formed by the process claimed (see abstract).
Further, the LiCoO2 core of Liu and Gu is a crystalline metal oxide (see Liu figs. 3-5, and section 3.1, page 513 and Gu abstract.

Regarding claim 3, modified Liu discloses a battery cathode comprising the limitations of claim 1, wherein the crystalline metal oxide is LiCoO2, which reads on LiMn204 or LiCoO2 (see Gu pages 17901-17906, and Liu pages 512-516).

Regarding claim 6, modified Liu discloses a battery cathode comprising the limitations of claim 1, wherein the fibers are composed of polycrystalline nanoparticles comprising 25 to 35 nm, which overlaps the recited range of 10 to about 100.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.


The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 17, modified Liu discloses a cathode of claim 1, but does not disclose wherein the shell has a thickness between 5 nm and 400 nm.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 20, modified Liu discloses a cathode of claim 3, wherein the crystalline metal oxide is LiCoO2 (see Liu pages 512-516).

Claims 18-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. and Gu et al. as applied to claim 1-3 and 20 above, and further in view of Amine et al. (US 2011/0294019).
204, wherein the core further comprises one or more elements selected from the group including nickel, chromium, gallium and iron.
Amine is analogous art to Liu and Gu as Amine is directed to cathode active materials for lithium batteries that comprise a ZrO2 coating on the cathode active materials (see paragraphs [0034]).
Amine discloses LiMn2O4 is a suitable substitute for LiCoO2 (see paragraph [0034]), wherein the material further comprises at least nickel (see paragraph [0034]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. LiMn2O4, and further comprising nickel, which is based upon its suitability for the intended use, i.e. as particles in an active material for a cathode, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claim 21, modified Liu discloses a cathode of claim 20, but does not disclose wherein the core further comprises one or more elements selected from the group including manganese and nickel.
Amine is analogous art to Liu and Gu as Amine is directed to cathode active materials for lithium batteries that comprise a ZrO2 coating on the cathode active materials (see paragraphs [0034]).
Amine discloses LiCoO2 (see paragraph [0034]), wherein the material further comprises at least nickel or manganese (see paragraph [0034]).

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
It is unclear why applicant is arguing the core material Liu and or Gu is not a crystalline metal oxide as both are LiCoO2, wherein Liu, page 513, states the LiCoO2 has an XRD patterns of the ZrO2-coated LiCoO2 and bare LiCoO2 powders are shown in Fig. 1. The main peaks show that both samples have a rhombohedral structure with a space group of R3m. 
Further, Gu states the nano-structure fiber is polycrystalline (see abstract). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721